DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
The phrases "of reactor volume control system", "connected with two ends to the bypass line carrying the coolant of one temperature”, “with the additional opening to the makeup system pipeline carrying the coolant of a different temperature under emergency" and "is installed upstream the coolant flow in the bypass so that its outer part is located upstream the coolant inlet into the T-unit" are unclear.  For example, it is unclear whether the reactor volume control system, the bypass line, and the makeup system pipeline are being positively recited, or whether the recited subject matter is directed solely to a flow mixing T-unit.  Hence, it is unclear what features actually constitute the claimed subject matter.

It is unclear what element corresponds to “its” (thrice mentioned).
Claim 1 improperly contains two end periods and two capitalizations.
The type of “reactor” is unknown.  Broad claim 1 allows for infinite types of reactors.  However, the specification appears to only provide support for a “nuclear reactor”, and lacks support for other types of reactors (e.g., chemical, biological, etc.).  It is suggested that “reactor” be changed to “nuclear reactor” to remove any confusion.
Claim 2
The claim lacks proper antecedent basis for “the outer part of the insert”.
Claim 3
The claim lacks proper antecedent basis for “the insert tube”.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference numeral “3” as an outer part of the insert (2) as described in the specification.  For example, note paragraphs [0033] and [0036] in the US published application.  Rather, Figure 1 shows the bypass pipeline being indicated by reference numeral “3”.   It is unclear what reference numeral identifies an outer part of the insert (2) in the drawings.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).


Objection to the Drawings
The drawings are objected to because Figures 2 and 3 are too light to read.  Furthermore, it appears that they contain wording in a foreign (non-English) language.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings.  The corrected drawings are required in reply to the Office 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (JPS60220287A). 
Claim 1
Kobayashi teaches a flow mixing T-unit comprising a T-piece (1-3), an insert (5-7), an outer part (5), an inner part (6), and an adapter (3).  
Claim 2
The reduced diameter portion between the insert part (5) and the inlet pipe (1) constitutes a "reducer”. 
Claim 3
Openings (6) in the insert tube (5) are elliptically shaped.

Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fueki (JPS59208296A).

Claim 1
Fueki (cited via IDS) teaches (e.g., Figure 3) a flow mixing T-unit comprising a T-piece (2), an insert (3) having an outer part and an inner part, and an adapter (1).  
Claim 2
The reduced diameter portion between the insert part (3) and the inlet pipe constitutes a "reducer” (e.g., Figure 3). 
Claim 3
Openings (8) in the insert tube (3; 5) are elliptically shaped (e.g., Figures 3-4).

Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dagard (FR2863696A1).
Claim 1
Dagard (cited via IDS) teaches (e.g., Figure 1) a flow mixing T-unit comprising a T-piece (1), an insert (10) having an outer part and an inner part, and an adapter (5, 7).  The inner part is cantilevered (e.g., English translation “freely on a support part”).
Claim 2
The reduced diameter portion between the insert part (10) and the pipe (7) constitutes a "reducer” (e.g., Figure 1). 
Claim 3
Openings (1) in the insert tube (10) are elliptically shaped.

Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koji (JPH05172280A).
Claim 1
Koji teaches (e.g., Figure 5) a flow mixing T-unit comprising a T-piece (3), an insert (6) having an outer part and an inner part, and an adapter (7).  
Claim 2
The reduced diameter portion between the insert part (6) and the pipe (7) constitutes a "reducer” (e.g., Figure 5). 
Claim 3
Openings (9) in the insert tube (6) are elliptically shaped.

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.  
The Abstract is objected to because it is confusing since it lacks proper antecedent basis for many phrases, such as “the T-unit”; “the bypass line”; “the additional opening”; and “the makeup system pipeline”.
The Abstract is objected to because it includes unclear wording, such as “installed upstream the coolant flow”; “its outer part”; “located upstream the coolant inlet into the T-unit”; “its inner part”; and “its outlet”.  What “its” constitutes is unclear.
The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is too generic for the recited invention.  It is also unclear what type of reactor is being referenced.  The following Title is suggested:  “Nuclear Reactor Volume Control System Having A Flow Mixing T-Unit Comprising An Insert For Separating Liquid Flows Of Different Temperature”.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646